DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 15, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the organic layer having a multilayer structure of a red light emission layer, a green light emission layer, and a blue light emission layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  LIGHT EMISSION ELEMENT AND DISPLAY DEVICE INCLUDING RECESSED OR DOME-SHAPED PORTIONS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 11, 13-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2017/0092705 A1).
In regard to claim 1, Lim et al. teach a light emission element 136b comprising at least:  a recessed or dome-shaped portion (See 131a); a first electrode layer 140a formed at least partially along a shape of a top surface of the recessed or dome- shaped portion (See 131a); an organic layer 150a formed on the first electrode layer 140a at least partially along a shape of a top surface of the first electrode layer 140a; a second electrode layer 160a formed on the organic layer 150a along a shape of a top surface of the organic layer 150a; and a planarization layer 170a formed on the second electrode layer 160a, wherein light from the organic layer 150a is emitted to an outside via the second electrode layer 160a and the planarization layer 170a (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claims 3-4, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 7, Lim et al. teach the first electrode layer 140a contacting part of the organic layer 150a (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claim 11, Lim et al. teach a sectional shape of the recessed or dome-shaped portion (See 131a) when the recessed or dome-shaped portion (See 131a) is 
In regard to claim 13, Lim et al. teach a sectional shape of the recessed or dome-shaped portion (See Figure 23) when the recessed or dome-shaped portion is cut at a virtual plane including an axis of the recessed or dome-shaped portion is a combination of a linear inclined surface 736b and a bottom portion defining a smooth curve 831 (Figures 1 and 23, pages 3-5 and 12-13, paragraphs [0069]-[0093] and [0213]-[0221]).
In regard to claim 14, Lim et al. teach a sectional shape from an edge portion of the recessed portion (at 131a) to a surface of a base, on which the recessed portion (at 131a) is provided, when the recessed portion (at 131a) is cut at a virtual plane including an axis of the recessed portion (at 131a) includes a smooth curve (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claim 15, Lim et al. teach a shape of an edge portion of the recessed or dome-shaped portion 9at 131a) being a circular shape or an oval shape (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claim 16, Lim et al. teach the organic layer 150a emitting white light (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claim 18, Lim et al. teach a base, on the surface of which the recessed portion (at 131a) being provided (Figure 1, pages 3-5, paragraphs [0069]-[0093]). 
In regard to claim 19, Lim et al. teach a display device comprising: a first substrate 100a and a second substrate 200a; and multiple light emission elements 136 as claimed in claim 1 positioned between the first substrate 100a and the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0092705 A1) as applied to claims 1, 3-4, 7, 11, 13-16 and 18-19 above, and further in view of Teramoto et al. (US 10,199,606 B2).
Lim et al. teach all mentioned in the rejection above.
However, Lim et al. fail to teach a protection film is formed between the second electrode layer and the planarization layer or on a surface planarization layer facing away from the organic layer.
In regard to claim 2, Teramoto et al. teach a protection film 16 formed between the second electrode layer 15 and the planarization layer 17 or on a surface 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emission element structure as taught by Lim et al. with the light emission element having a protection film is formed between the second electrode layer and the planarization layer or on a surface planarization layer facing away from the organic layer as taught by Teramoto et al. to provide an improvement of the light extraction efficiency (column 1, lines 64-67). 
In regard to claim 8, Teramoto et al. teach a color filter layer 32 is formed on the planarization layer 17 or on a protection film, and a direction from an axis of the recessed or dome-shaped portion (at 13) toward a center point of the first electrode layer 12 contacting the organic layer 14 and a direction from the axis of the recessed or dome-shaped portion (at 13) toward a center point of the color filter layer 32 are in a relationship of opposite directions (Figure 1, columns 3-5, lines 66-67, 1-67 and 1-13, respectively). 
In regard to claim 12, Teramoto et al. teach a sectional shape of the recessed or dome-shaped portion (at 13) when the recessed or dome-shaped portion (at 13) is cut at a virtual plane including an axis of the recessed or dome-shaped portion (at 13) is part of a trapezoidal shape (Figure 1, columns 3-5, lines 66-67, 1-67 and 1-13, respectively).


Allowable Subject Matter
Claims 5-6, 9 and 17 (as best understood) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 is objected to as being dependent upon objected claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to light emission elements:
Cho et al. (US 2018/0197929 A1)		Inoue et al. (US 10,411,223 B2)
Koo et al. (US 2018/0190932 A1)		Nishikawa (US 2004/0017153 A1)
Nishikawa et al. (US 2008/0024402 A1)	Park et al. (US 9,614,015 B2)
Yoo et al. (US 2017/0294493 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
March 16, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822